PRATT, J.
The right of the mortgagee to protect his interest by payment of taxes, which become a superior lien, depends not upon the covenants in the bond or mortgage, but upon the general principles of equity. It follows that the merger of the bond and mortgage in the judgment has no effect upon the right. The general powers of the court are ample to make such corrections in the judgment as the changed conditions render necessary. We observé that a small amount paid by the mortgagee for insurance against fire was allowed at special term. The order appealed from should be modified by striking out the sum allowed for insurance, and, as thus modified, affirmed, with costs.